Citation Nr: 0605863	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-08 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  An August 2002 rating decision denied 
the veteran's claim, and he perfected an appeal.

The veteran indicated in his March 2003 substantive appeal 
that he desired a Travel Board Hearing.  A May 2004 RO letter 
informed the veteran that his hearing was schedule for June 
23, 2004.  In a May 2004 response, the veteran withdrew his 
request for a Travel Board Hearing.  See 38 C.F.R. § 20.702 
(2005).  A transcript of the RO hearing is associated with 
the claims file.

In January 2005, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  In January 
2006, the veteran's representative confirmed prior argument 
on his behalf.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that a low back disorder is not related to an in-service 
disease or injury.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters of August 2002 and January 2005, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the March 2003 Statement of the 
Case (SOC), and July 2003 and October 2005 Supplemental 
Statements of the Case (SSOC).  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service separation examination, post-service 
medical records and examination reports, and the transcript 
of the RO hearing.  Under the circumstances in this case, the 
veteran has received the notice and assistance contemplated 
by law and adjudication of the claim poses no risk of 
prejudice to the veteran.  See Mayfield, supra; Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).


Factual background

The veteran asserts that, during 1954, he strained his back 
while positioning a 155 mm Howitzer artillery piece due to 
the fact that his unit was undermanned.  He asserted that he 
visited sick call on numerous occasions, and that he also was 
treated by his family's private provider in the years 
immediately after his discharge from active service.

In September 1997, the RO informed the veteran that the 
National Personnel Records Center (NPRC) advised that his 
service medical records were not available due to the fact 
that they might be fire related.  The NPRC suggested that he 
provide the information necessary for the search of any 
existing alternative records.  A subsequent NPRC reply 
reflected that search of the available alternate records for 
the veteran's unit was negative, as they were discontinued in 
September 1955.

Of record in the claims file, however, is an April 1955 
Report of Medical Examination for Transfer, which reflects 
the examiner's notation that there was no history of any 
conditions or diseases, and that all areas, including the 
spine, were assessed as normal.  

At the RO hearing, the veteran related that, prior to his 
release from active service, he reported that he had a 
problem with his back, but he was told that if he wanted to 
go home, he should not mention it.  He also provided the name 
of his family provider who treated him and that he was 
deceased.  At the time of the RO hearing, the veteran had not 
inquired as to whether any treatment records of his deceased 
provider were still available.

During a September 1997 general medical examination, the 
veteran's only complaints pertained to hearing loss and 
tinnitus.  The examination report indicated that the veteran 
had no musculoskeletal complaints.  Physical examination 
revealed that the veteran was slightly lordotic and he had 
scoliosis in the thoracic area with a convexity to the left.  
No pertinent diagnosis was rendered.

The June 2003 VA examination report reflects the veteran 
relating that medics gave him aspirin after he hurt his back, 
but that his back hurt him for the remainder of his active 
service and for the rest of his life.  He worked as a 
machinist until nine years prior to the examination, but he 
denied that he took an early retirement due to his back.  The 
examiner diagnosed chronic low back pain, moderately severe 
arthritis of the lumbar spine, with narrowing of the lower 
lumbar level highly indicative of a partial herniated nucleus 
pulposus and/or stenosis.  The examiner expressed no opinion 
as to whether there was any relationship between his back 
disorder and his active service.

The Board remanded the appeal to the RO to obtain the 
necessary release from the veteran and to ascertain if any 
records of his deceased provider(s) were still available.  A 
January 2005 letter carried out the remand orders.  The 
veteran did not respond.  The October SSOC stated that the 
veteran did not respond to the January 2005 notice letter.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2005).  

A veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been 
destroyed while the file was in the possession of the 
government.  Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); see also Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005).

Upon review of all of the evidence including the veteran's 
testimony and contentions, the Board is constrained to find 
that the preponderance of the evidence is against the 
veteran's claim.  

The veteran testified that he injured his back in late 1954, 
but was returned to normal duty and given aspirin.  While the 
Board acknowledges the testimony that he did not mention back 
pain at his 1955 examination because he wanted to go home, 
the fact still remains that his physical examination was 
normal at that time.  Moreover, while he contends that he has 
experienced back pain ever since the 1954 injury, at the time 
of a 1997 VA general medical examination, the veteran did not 
complain of back pain.  The first diagnosis of arthritis was 
made on the June 2003 VA examination.  No medical records of 
prior treatment were able to be requested by VA, and no such 
evidence was provided by the veteran. 

Notwithstanding the veteran's contentions, the negative 
physical examination findings on the April 1955 separation 
examination, the lack of any complaints of back pain on the 
1997 examination, and the lack of a diagnosis of arthritis 
until 2003 preponderate heavily against the claim.  Although 
scoliosis was noted in 1997, that is still more than 40 years 
after his discharge from service.  Moreover, his service 
separation examination did not show such a disability, which 
would have been physically observable to the examiner 
regardless of whether the veteran complained of back pain.  

In summary, in the absence of evidence of a chronic back 
disorder on his separation examination, the absence of any 
evidence of a back disorder until 1997 at the earliest, and 
the absence of evidence linking his current arthritis to 
service, there simply is no basis upon which to establish 
service connection for a back disorder.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


